Appellant was convicted of the crime of burglary, his punishment being assessed at two years confinement in the penitentiary.
There are no bills of exception incorporated in the record. The motion for new trial alleges the insufficiency of the evidence to *Page 314 
support the conviction; that the court erred in forcing the defendant into trial without the witness Rickles, and that, therefore, he did not have a fair trial. So far as the record is concerned there is no application for continuance and no bill of exceptions reserved to the ruling of the court.
We have examined the evidence carefully and are of opinion that it is sufficient and deem it unnecessary to recapitulate or state the evidence. The jury were fully justified in reaching the conclusion that appellant was guilty as charged.
Affirmed.
Brooks, Judge, absent.